Citation Nr: 0639548	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a duodenal ulcer, post-operative vagotomy, hemigastrectomy 
and gastrojejunostomy.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, and the RO in Muskogee, Oklahoma.    

In September 2002, the Board remanded these issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.  

In the September 2002 remand, the Board instructed that the 
veteran should be sent a statement of the case (SOC) as to 
entitlement to compensation under 38 U.S.C. § 1151 for 
pancreatitis.  The RO sent the veteran a SOC on that issue in 
February 2003 and informed him of the requirement that he 
submit a substantive appeal within 60 days.  Thereafter, this 
issue was not addressed in any correspondence received from 
the veteran or his representative until April 2006.  As a 
result, it has not been certified for consideration by the 
Board.  If the veteran is attempting to reopen this claim or 
believes that it is a matter that should be certified for 
appellate consideration, he should so inform the originating 
agency, which should respond appropriately to any 
clarification received from the veteran.

The RO also sent an SOC on the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder in June 2003 and informed the veteran of the 
requirement that he submit a substantive appeal within 60 
days.  Thereafter, the post-traumatic stress disorder was not 
addressed in any correspondence from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.

The Board also previously referred to the RO the issue of 
entitlement to service connection for hepatitis and 
pancreatitis on a secondary basis, as due to the service 
connected duodenal ulcer.  It appears that the RO has begun 
development of those claims, however, no decision has yet 
been issued.


REMAND

In its September 2002 remand, the Board instructed that the 
veteran should be afforded a VA examination to evaluate his 
service-connected duodenal ulcer.  A VA examination was 
conducted in April 2003; however, the examiner stated that he 
was unable to obtain upper gastrointestinal studies to 
evaluate the veteran's duodenal ulcer due to the veteran's 
incarceration.  He noted, however, that an examination was 
being conducted at a holding cell at the University Hospital 
in Oklahoma City.  It does not appear that any attempt has 
been made to obtain any records associated with this 
examination.  

While the RO did inform the veteran in the December 2003 
supplemental statement of the case that he should submit the 
upper GI report mentioned by the VA examiner if he has it, in 
light of the specific identifying information provided by the 
April 2003 VA examiner, his insistence that such records were 
necessary for him to properly evaluate the veteran's 
condition, and the Board's remand instruction requesting that 
such an evaluation be conducted, the Board believes that the 
duty to assist requires a more active attempt on the part of 
VA to obtain this report.  See also Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran has identified records 
from the Social Security Administration (SSA) pertaining to 
his TDIU claim in addition to those already obtained.  While 
the RO has apparently made attempts to obtain these records, 
it is unclear from the claims file what resulted from these 
attempts.  The claims file contains several copies of fax 
cover sheets from SSA; however, it does not appear that any 
additional records were obtained, nor does it appear that SSA 
gave a negative response.  The Board notes that the veteran 
has specifically identified an alternate source for those 
records, but it does not appear that any attempt has been 
made to contact that source.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the Appeals Management 
Center (AMC) should send the veteran a 
letter requesting him to provide any 
pertinent evidence in his possession and 
any outstanding medical records pertaining 
to treatment or evaluation of his service-
connected gastrointestinal disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The letter should 
specifically request the veteran's 
authorization for the release of records 
from the University Hospital in Oklahoma 
City and Legal Aid of Western Oklahoma.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  A specific 
attempt should be made to obtain the 
record of the upper GI series conducted at 
the University Hospital in Oklahoma City.  
An attempt should also be made to obtain 
records from the following alternate 
source identified by the veteran:

Martha Roccato, Paralegal
Legal Aid of Western Oklahoma
Norman Law Center
210 East Main St.
Norman, OK 73069

3.  If the RO or the AMC is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them to 
submit the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's duodenal ulcer, post-operative 
vagotomy, hemigastrectomy and 
gastrojejunostomy.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  

In view of the veteran's incarceration, 
consideration should be given to having the 
examination conducted by a fee-basis 
physician or by a VA physician at the 
correctional facility if arrangements 
cannot be made to release the veteran for 
the purposes of attending an off-site 
examination.  The RO's efforts in this 
regard should be documented in the claims 
files.

The examiner is requested to:

a)  Comment on the presence and severity, 
or absence of, any intra-abdominal 
adhesions, recurrent ulcers, anemia, 
material weight loss, melena, hematemesis, 
or circulatory disturbances.  

b)  Provide an opinion as to the etiology 
of the veteran's complaints of abdominal 
pain, nausea, vomiting, stomach cramping 
and diarrhea.  Specifically identify 
whether such are related to service-
connected duodenal ulcer disease and/or 
surgeries performed therefor.  

c)  Provide an opinion as to the 
employment limitations resulting from the 
veteran's service-connected duodenal 
ulcer, post-operative vagotomy, 
hemigastrectomy and gastrojejunostomy.  
Distinguish, where possible, any 
employment limitations solely due to 
nonservice-connected disability, including 
discussion of the impact, if any, of the 
veteran's neck/back injuries and history 
of alcohol use on his ability to work.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


